DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
Examiner acknowledges the receipt of the terminal disclaimer filed on 6/30/2021, which has been approved. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the at least one power switching element" in line 4.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “at least one power switching element” recited in line 6 considered same as the one recited in line 4.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8-11, 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kumazawa et al. (EP 2 955 848, IDS Document).
Regarding Claim 1, Kumazawa discloses a printed circuit board (150, Figures 2-3, 13) comprising: 
a power input configured to connect to a power source (comprising 151 connected to Vb, 200, Figures 2-3, 13); 
at least one electrical component connected to the power input (comprising 130, 120, Figures 2-3, 13); 
a first output connected to the at least one electrical component and configured to connect to a power consuming load (output comprising 153, 152 connected to 130, 120 and a load 300, Figures 2-3, 13);

an input fuse (comprising 140, Figures 2-3, 13) disposed between the power input and the at least one electrical component (140 disposed between 151, Vb and 130, 120, Figures 2-3, 13), and having a second trip rating higher than the first trip rating (Paragraph 22, “The current interruption effect achieved by the current fuse 240 is remarkable in the case where the insulating layer of the printed circuit board 150 is carbonized, and a current path CP is formed between the wiring trace 161 on the high side of the thermal fuse 140 and signal ground connection wiring trace a72. In such a case, although the thermal fuse 140 cannot interrupt the current, the current fuse 240 can interrupt current….”, Paragraph 17, “…thermal fuse 140, a thermal fuse through which a large current for the glow plug can flow…..the thermal fuse 140 have an interrupting current of 200 A or greater…”).
Regarding Claim 8, Kumazawa discloses the printed circuit board Claim 1, wherein the load fuse is disposed such that failure of the load fuse does not interrupt a connection between the power input and the first output (Figures 2-3, 13, 240 opens connection to ground output).
Claim 9, Kumazawa discloses the printed circuit board Claim 1, wherein the at least one electrical component is a switchable element (switch IC 130, Figures 2-3, 13, Paragraph 11).
Regarding Claim 10, Kumazawa discloses the printed circuit board Claim 9, wherein the switchable element is a solid state power switch (Paragraph 11, “Each of the switch ICs 130 is an IC package including a semiconductor switch (e.g., an FET…..includes not only a semiconductor switch but also a control circuit for the semiconductor switch…”).
Claim 11 basically recites a method corresponding to the printed circuit board of Claim 1.  Therefore, Claim 11 is rejected at least for the same reasons as for Claim 1.  
Regarding Claim 13, Kumazawa discloses the method of Claim 11, wherein the disposing at least the one other fuse includes disposing at least the one other fuse in electrical parallel with the first desired output connection (240 disposed between 130 and 153 in electrical parallel with the output connection to 152).
Regarding Claim 14, Kumazawa discloses the method of Claim 13, wherein the disposing at least the second fuse includes disposing at least the second fuse such that failure of the second fuse does not interrupt the connection between the common input and the first desired output connection (Figures 2-3, 13, 240 opens connection to ground output).
Regarding Claim 15, Kumazawa discloses a printed circuit board (150, Figures 2-3, 13) comprising: 
a power input configured to connect to a power source (comprising 151 connected to Vb, 200, Figures 2-3, 13);  

a second output coupled with the power input, in electrical parallel with the first output (comprising 153 coupled to the power input Vb, 110, 151, Figures 2-3, 13);
the at least one power switching element disposed between the power input and the output (comprising 130, 120, Figures 2-3, 13); and 
an input fuse (comprising 140, Figures 2-3, 13) disposed between the power input and the at least one switchable element (140 disposed between 151, Vb and 130, 120, Figures 2-3, 13); and
a load fuse (comprising 240, Figures 2-4, 13) electrically in series between the at least one power switching element and the first output (240 electrically series with 130 and 152 and load 300, Figures 2-3, 13), wherein the load fuse has a trip rating lower than the input fuse (Paragraph 22, “The current interruption effect achieved by the current fuse 240 is remarkable in the case where the insulating layer of the printed circuit board 150 is carbonized, and a current path CP is formed between the wiring trace 161 on the high side of the thermal fuse 140 and signal ground connection wiring trace a72. In such a case, although the thermal fuse 140 cannot interrupt the current, the current fuse 240 can interrupt current….”, Paragraph 17, “…thermal fuse 140, a thermal fuse through which a large current for the glow plug can flow…..the thermal fuse 140 have an interrupting current of 200 A or greater…”);
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5, 12, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kumazawa et al. (EP 2 955 848, IDS Document) in view of Watanabe et al. (JP 04204063).
Regarding Claim 2, Kumazawa discloses the printed circuit board Claim 1, a power input area having the power input, a first conductive layer/trace interconnecting the power input with the first output (current path trace of switch IC 130 between Vb and ground, Figures 2-3, 13, Paragraph 5) and detecting fault in the printed circuit board (Paragraph 22, detecting insulating layer breakdown/carbonization). 
Kumazawa does not specifically disclose a layer structure to include a power input area having the power input, a first conductive layer interconnecting the power input with the first output, a second conductive layer connected to an electrical ground, and a third conductive sense layer between the first and second conductive layers, and wherein non-conductive material separates the first conductive layer from the third 
Watanabe discloses a printed circuit board and detecting electrical fault in the printed circuit board (20 comprising 22, 21, Figure 4, 24, Figures 1-4, 7-8, 11), wherein the printed circuit board include a power input area having the power input, a first conductive layer interconnecting the power input with the first output (comprising signal layer 1, Figures 1, 7), a second conductive layer connected to an electrical ground (comprising earth layer 6, Figures 1, 7), and a third conductive sense layer between the first and second conductive layers (comprising detection layer 3, 4, Figures 1, 7), and wherein non-conductive material separates the first conductive layer from the third conductive sense layer (insulating layer 2 between layer 1 and 3,4, Figures 1, 7), and the third conductive sense layer from the second conductive layer (insulating layer 5 between 3,4 and 1, Figures 1, 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include/implement in the printed circuit board of Kumazawa, the layer structure as taught by Watanabe, to detect any leakage current due to dielectric breakdown of the insulation layer to prevent damage of the electrical pattern in the printed circuit board.
Regarding Claim 3, combination of Kumazawa and Watanabe discloses the printed circuit board of Claim 2, further including a fault detection circuit electrically connected to the third conductive sense layer (comprising fault detection circuit 10, Figure 8, Abstract) and configured to send a signal representative of a fault when a 
Regarding Claim 4, combination of Kumazawa and Watanabe discloses the printed circuit board of Claim 3, further including a solid state power controller electrically connected to the first conductive layer (Kumazawa, Paragraph 11, “Each of the switch ICs 130 is an IC package including a semiconductor switch (e.g., an FET…..includes not only a semiconductor switch but also a control circuit for the semiconductor switch…”) and operably configured to selectively connect the power input with the output (Kumazawa, Figures 2-3, 13, 130 providing conductive path between the power input and the output to load 300).
Regarding Claim 5, combination of Kumazawa and Watanabe discloses the printed circuit board of Claim 4, wherein the fault detection circuit is configured to operate the solid state power controller based at least on the signal representative of a fault (Watanabe, signal output 117 to switch 25, Abstract).
Claim 12 basically recites a method corresponding to the printed circuit board of Claim 2.  Therefore, Claim 12 is rejected at least for the same reasons as for Claim 2.  
Claims 16-18 basically recite corresponding limitations as recited in Claims 2-4, for the printed circuit board of Claim 15. Therefore, Claims 16-18 are rejected at least for the same reasons as for Claims 2-4. 
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kumazawa et al. (EP 2 955 848, IDS Document) in view of Folken (US 2011/0291411).
Claim 6, Kumazawa discloses the printed circuit board of Claim 1, including a second output (comprising 153, Figures 2-3, 13).  Kumazawa does not disclose the second output being configured to connect to a second load.
Folken discloses a system (power distribution system, Figure 1) comprising a power input configured to be connected to a power source (power input to 40 from power source 22, Figure 1), an input fuse (40, Figure 1), at least one electrical component (26, Figure 1), a load fuse (28-32, Figure 1), and at least two outputs, each output connected to a load (outputs from 28-32 to load 14-16, Figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the printed circuit board of Kumazawa, additional output as taught by Folken, in order to operate additional load using the same power input. 
Regarding Claim 7, Kumazawa discloses the printed circuit board of Claim 6, wherein the load fuse is disposed electrically in series between the at least one electrical component and the second output (Folken, Figure 1, 26 connected in series with the second output).
Response to Arguments
Applicant's arguments filed on 6/30/2021 have been fully considered but they are not persuasive.
The Applicant argues, on Pages 7-8 of the Remarks that Kumazawa teaches a fuse connected with a signal ground output, which is not the same as a power-consuming load and that the only power output configured to connect to a power-
In response, examiner respectfully notes that Kumazawa’s load fuse 240 is disposed between the at least one electrical component and the (a first terminal of 240 connected to 130 directly) and the first output 152 (a second terminal of 240 is connected to ground via the second output 153 and to the first output 152 via load 300 as shown in Figures 2, 4, 13). 
The Applicant argues, on Page 9 of the Remarks that Kumazawa does not teach an input fuse having a trip rating higher than the trip rating of the load fuse, as claimed 1. 
Examiner respectfully disagrees and notes that as shown in Figures 2, 4, and 13 of Kumazawa, input fuse 140 and load fuse 240 are in series path between Vb and ground SG, and Paragraph 22 discloses “….a current path CP is formed between the wiring trace 161 on the high side of the thermal fuse 140 and signal ground connection wiring trace a72. In such a case, although the thermal fuse 140 cannot interrupt the current, the current fuse 240 can interrupt current….”.  Kumazawa’s disclosure above, 140 and 240 in the same series current path, only 240 opens/interrupts current is based on the trip rating of the fuses, In this case, 140 having higher trip rating does not trip/interrupt, 240 having lower rating trips/interrupts the current path.  
The Applicant argues, on Pages 9-10 of the Remarks that the set of at least two desired output connections, and the first and other fuses recited in Claim 11 are not found in Kumazawa.

Regarding Applicant’s arguments toward trip ratings of fuse 140 and 240 of Kumazawa and the limitations of Claim 11, please see the response to arguments toward Claim 1 above. 
Regarding Applicant’s arguments on Pages 10-11 of the Remarks, toward Claim 15 and independent claims 2-5, 12, 16-18, and 6-7, please see the response to arguments toward Claim 1 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Choo (US 2004/0156160); Bruch et al. (US 5,014,156).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY M THOMAS whose telephone number is (571)272-6002.  The examiner can normally be reached on Mon-Fri 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fureman Jared can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/LUCY M THOMAS/Examiner, Art Unit 2836, 7/06/2021